Citation Nr: 0843648	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic thoracic muscle strain with history of 
compression fracture at T10.

2.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spine disability, to include orthopedic 
manifestations of degenerative disc disease of the cervical 
spine.

3.  Entitlement to an increased (compensable) initial 
evaluation for scars of the right face and a scar of the left 
inner nare.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for closed head injury with muscle tension and 
migraine headaches.

6.  Entitlement to an effective date prior to April 26, 2004, 
for grants of service connection for chronic thoracic muscle 
strain, degenerative disc disease, cervical spine, a scar of 
the right face and of the left inner nare, and for PTSD.  

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
 

INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.  The veteran's awards and decorations 
include, but are not limited to, a Purple Heart and a Combat 
Infantryman Badge.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, beginning in October 2004, which, in 
pertinent part denied claims for service connection for 
hearing loss and tinnitus, and granted claims for service 
connection for several other disabilities and assigned 
initial disability evaluations.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.  

At his July 2008 Travel Board hearing, the veteran provided a 
written waiver of jurisdiction for additional evidence 
pertinent to the appeal submitted at the hearing, and 
requested that the record be held open for 60 additional days 
for submission of the evidence by the veteran.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  

After the Travel Board hearing, a report of a September 2008 
audiologic examination was associated with the file.  It does 
not appear that the appellant submitted this report, as there 
is no date stamp or statement which links it to any other 
submission by the veteran.  As the appellant provided an oral 
waiver of review only for evidence he submitted, it is not 
clear that the waiver extends to the report of September 2008 
VA audiologic examination.  As this evidence is clearly 
relevant to the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus, these claims must 
be Remanded for review of the additional evidence by the 
agency of original jurisdiction.  

The Board interprets the veteran's claim for service 
connection for cervical spine disability as including all 
manifestations of such disability related to his service-
connected injury, including neurologic abnormalities 
diagnosed on VA examination.  The examiner has opined that 
there are neurologic abnormalities which are associated with 
the cervical spine degenerative disease.  The evidence of 
record is not sufficient to determine whether those 
neurologic abnormalities are compensable, so as to warrant a 
separate compensable evaluation, but the veteran's claim is 
more accurately described as stated on the title page of this 
decision.  The RO must address whether consideration of 
neurologic disability under a separate Diagnostic Code 
results in a compensable evaluation.

The claims of entitlement to service connection for hearing 
loss and tinnitus, and the claim of entitlement to a 
separate, compensable initial evaluation for neurologic 
manifestations of cervical spine disability, to a compensable 
initial evaluation for a scar above the right eyebrow and to 
a compensable evaluation for a scar of the left inner nare, 
to an initial evaluation in excess of 10 percent for chronic 
thoracic muscle strain with history of compression fracture 
at T10, and to an initial evaluation in excess of 30 percent 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is not manifested by limitation of motion of the 
cervical spine to less than 170 degrees, nor does the 
limitation of motion approximate limitation of flexion to 
less than 15 degrees with consideration of flare-ups, or 
other orthopedic impairment.  

2.  A scar on the veteran's right cheek is not painful or 
disfiguring, and does not result in any other symptom.

3.  The 10 percent evaluation assigned for closed head injury 
with muscle tension and migraine headaches is the maximum 
schedular evaluation which may be assigned for the subjective 
residuals of the veteran's in-service injury, under the 
regulations in effect when the veteran submitted his claim, 
and there is no objective evidence of marked interference 
with employment or frequent hospitalization as to render 
impractical the regular schedular standards.  

4.  During his July 2008 Travel Board hearing, the appellant 
requested withdrawal of his claim for an earlier effective 
date for the grants of service connection effective in April 
2004.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for orthopedic manifestations of degenerative disc 
disease of the cervical spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).  

2.  The veteran is not entitled to a compensable initial 
evaluation for a scar of the right cheek.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, Diagnostic Codes 7800, 7803, 7804, 7806 (2008).

3.  Criteria for a schedular evaluation in excess of 10 
percent for a closed head injury with muscle tension and 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, 
Diagnostic Codes 8045, 8100 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for effective dates prior to April 26, 2004, 
for grants of service connection effective on that date, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must address whether VA has met its statutory 
duties to provide the veteran with notice and assistance 
before addressing the legal and factual issues raised on 
appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that the duties to the claimant are not 
applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, 
the veteran requested that his substantive appeal for earlier 
effective dates for grants of service connection be 
withdrawn.  Given the veteran's request, no further 
discussion of the duty to assist or duty to notify him is 
required.  

Here, the veteran is challenging the initial evaluations 
assigned following the grants of service connection for 
cervical spine disability, scars on the face, right side, and 
closed head injury with muscles tension and migraine 
headaches.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
these claims for service connection were granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

Moreover, the veteran is represented by counsel, who is well 
aware of the requirements of the VCAA and the elements needed 
to substantiate the veteran's claims.  Counsel has made 
several submissions on behalf of the veteran during the 
course of this appeal.  See Dalton v. Nicholson, 21 Vet. App. 
23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran has been provided with at least one 
examination as to each issue addressed on the merits in this 
decision.  VA clinical records have been obtained.  The 
veteran has provided relevant private clinical records, and 
has not indicated that there are any other available records 
or alternative records which might be relevant to the claims 
addressed on the merits in this decision.  

The veteran has provided several statements on his own 
behalf.  He, and his spouse, have provided testimony before 
the Board.  Moreover, as noted above, the veteran is 
represented by counsel.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

1.  Claim for increased initial evaluation, cervical spine 
disability

On VA examination conducted in January 2006, the veteran 
reported that he had chronic neck and upper back pain, 
beginning in service.  Service medical records disclose that 
the veteran was thrown off an armored personnel carrier by an 
explosive device.  He sustained multiple injuries, including 
a hyperextension injury of the neck.  The veteran reported 
that pain radiated to the right or left trapezius, with 
numbness in the left arm and right shoulder if he used his 
arms for extended periods.  He reported flare-ups of pain 
with decreased mobility.  He denied that any period of 
bedrest was required as a result of his cervical spine 
disability.  

On objective examination, the veteran had tenderness with 
palpation of the cervical spine and palpable spasm of the 
right posterior trapezius muscle.  Range of motion of the 
cervical spine was 35 degrees or more in each plane examined, 
with left and right lateral rotation described as 70 degrees 
of a normal 80 degrees of those motions.  The examiner 
concluded that the veteran had cervical degenerative disk 
disease, cervical radiculopathy and impingement of the upper 
brachial plexus bilaterally as a result of the hyperextension 
injury sustained in service.  The examiner, who also 
conducted an October 2006 neurologic examination, provided 
the same diagnoses in the report of the 2006 VA examination.

The veteran provided private clinical records of chiropractic 
treatment which showed findings, symptoms, and diagnoses 
consistent with those noted in the report of January 2006 VA 
examination.

The veteran's testimony at his July 2008 Travel Board hearing 
regarding the severity of his neck injury was consistent with 
the reports he provided at the time of the VA examinations.  
The veteran again reported numbness and tingling of the 
shoulders and arms at times, dependent primarily on activity.  
The veteran testified, in essence, that he did not have 
episodes requiring confinement to bed as a result of neck 
pain, reduced motion of the neck, or pain or other symptoms 
radiating to the arms.  

By a rating decision issued in January 2006, the RO granted 
service connection for degenerative disc disease of the 
cervical spine, and assigned a 20 percent disability 
evaluation under 38 C.F.R. § 4.71a, DC 5243, for the 
orthopedic manifestations of that disability.  DC 5243, as in 
effect when the veteran submitted his April 2004 claim, 
provides that intervertebral disc syndrome (IVDS) is to be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  Since 
the veteran denied incapacitating episodes, evaluation under 
DC 5243 would be less favorable than evaluation under an 
alternative Diagnostic Code.  

The RO correctly evaluated the veteran's cervical disc 
disease under the criteria of the General Rating Formula, 
which provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  

In this case, the veteran had palpable muscle spasm of the 
trapezius muscles on objective examination.  The muscle 
spasms did not result in limitation of forward flexion of the 
cervical spine to 15 degree, or result in unfavorable 
ankylosis of the cervical spine, so a disability evaluation 
in excess of 20 percent for cervical spine pain and trapezius 
muscle spasm does not meet the criteria for a 30 percent 
evaluation or a 40 percent evaluation.  The examiner was 
unable to determine the extent of limitation of motion of the 
veteran's cervical spine during flare-ups.  However, the 
veteran had a combined range of motion of the cervical spine 
in excess of 170 degrees at each examination, so 
consideration of loss of range of motion would not warrant an 
evaluation in excess of 10 percent.  

As noted in the Introduction above, the VA examiner assigned 
diagnoses of cervical radiculopathy and impingement of the 
upper brachial plexus bilaterally as a result of the 
hyperextension injury and resulting cervical spine 
degenerative disc disease sustained in service.  The General 
Rating Formula provides that any associated objective 
neurologic abnormalities, such as the cervical radiculopathy, 
should be rated separately under an appropriate diagnostic 
code.  Thus, although the veteran is not entitled to an 
initial evaluation in excess of 20 percent for the orthopedic 
manifestations of cervical spine disability evaluated under 
DC 5243, he is entitled to consideration of whether the 
neurologic manifestations of cervical spine disability 
warrant an additional, separate, compensable evaluation, as 
discussed further in the Remand, below.  

The veteran's objective range of motion establishes that, if 
he had loss of motion sufficient to meet the criteria for a 
30 percent evaluation during flare-ups, the increased 
severity was too infrequent to meet or approximate the 
criteria for a 30 percent evaluation.  The RO assigned a 20 
percent evaluation based on consideration of pain, muscle 
spasm, and guarding, considered together with the veteran's 
slight loss of range of motion the majority of the time, and 
the Board does not disagree with this evaluation.  

Thus, reasonable doubt as to the orthopedic impairment due to 
cervical spine degenerative disc disease, including due to 
pain, has been resolved in the veteran's favor to warrant a 
20 percent evaluation.  The preponderance of the objective 
evidence is against an evaluation in excess of 20 percent for 
orthopedic manifestations of degenerative disc disease of the 
cervical spine.  As the evidence is not in equipoise to 
warrant an initial evaluation in excess of 20 percent for 
cervical spine disability, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable evaluation for the cervical spine disability 
evaluated under DC 5243.  38 U.S.C.A. § 5107(b).  

2.  Claim for increased evaluation, scar, right cheek

VA examination was conducted in January 2006.  At that time, 
the veteran reported having sustained lacerations to the 
right face, as well as to the left inner nare.  The veteran 
denied numbness or parasthesia at the scar sites.  The 
veteran did not report that there was any other 
symptomatology at the right cheek scar site.  The examiner 
measured a scar on the right check as 2 cm. long, without 
measurable width or depth.  The examiner did not describe any 
other scar on the veteran's face.

Photographs, as well as the veteran's appearance at his 2008 
Travel Board hearing, disclose that the scars, a scar on the 
veteran's right cheek is not cosmetically disfiguring.  

Disfigurement of the head, face, or neck is evaluated under 
38 C.F.R. § 4.118, DC 7800, based on eight characteristics of 
disfigurement.  Those characteristics are the length (5 
inches or 13 cm), width, texture, or surface contour 
(elevated or depressed) of the scar, or whether it is 
adherent to underlying tissue, hypo-or hyper-pigmented, 
underlying soft tissue is missing, or whether the skin is 
indurated and inflexible.  The examiner's description, 
together with photographs of the veteran's right cheek, 
discloses that the veteran does not manifest any criterion of 
disfigurement.  The scar is less than one inch in length, and 
so is not compensable based on length.  The scar does not 
result in any other symptom of disfigurement.
Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  The veteran's testimony establishes that the scar is 
not unstable.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  The 
veteran's testimony establishes that the scar is not painful.  

The small scar on the veteran's right cheek does not meet any 
criterion for compensable disfigurement or manifest any other 
symptom which warrants a compensable evaluation.  The 
preponderance of the evidence is against a compensable 
evaluation.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

3.  Claim for evaluation in excess of 10 percent for closed 
head injury 

At the time of VA neurologic examination in October 2006, the 
veteran described daily headaches requiring use of over-the-
counter medications.  He also described more severe 
headaches, with tunneling of vision and sensitivity to light.  
The veteran described some incapacitation with these 
headaches, and stated that he sometimes had to lie down in a 
dark room.  The examiner did not record the frequency of the 
more severe headaches as compared to the less severe 
headaches, noting only that the veteran had headaches daily.  
The veteran was not taking any medication over than over-the-
counter remedies, and had never sought medical treatment for 
his headaches.  The examiner determined that the veteran had 
muscle tension cephalgia and migraine headaches as a result 
of the service-connected cervical spine hyperextension and 
compression fracture at T10.  

At his July 2008 Travel Board hearing, the veteran testified 
that he had severe headaches daily, and that there were times 
"I don't like light."  The veteran stated that his daily 
headaches started at the top of his head and worked forward 
to his forehead.  The veteran clearly testified that he had 
daily headaches lasting almost continuously, but he did not 
state the frequency of more severe headaches that went "to 
his eyes" other than to state that he had these types of 
headaches "sometimes."  

By a rating decision issued in November 2006, the RO granted 
the veteran service connection for a closed head injury with 
muscle tension and migraine headaches and assigned a 10 
percent evaluation.  The veteran contends that he is entitled 
to a higher initial evaluation for his traumatic brain 
injury, because the current evaluation does not account for 
symptoms such as memory loss and severity of headaches.
Under the criteria in effect when the veteran submitted his 
claim, and remaining in effect throughout the pendency to the 
claim, DC 8045 provides ratings for brain disease due to 
trauma.  DC 8045 provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., Diagnostic Codes 8045-8207).  However, 
the examiner who conducted the November 2006 VA examination 
found no objective evidence of neurological effects.  To the 
extent that the veteran has cognitive impairments, such as 
decreased memory and concentration, or emotional or 
behavioral dysfunction, these symptoms of disability must be 
evaluated as part of the impairment due to PTSD, by the terms 
of DC 8045.  The initial evaluation assigned for PTSD is 
among the claims addressed in the Remand portion of this 
decision.

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensable 
(0 percent disabling).  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

The claims file reflects that the veteran owned his own 
store, described as a hardware store or a party store, and 
that he made over $50,000 annually by running this store, 
until the store burned down.  This evidence establishes that 
the veteran's headaches did not, as a matter of fact, result 
in severe economic inadaptability.  The veteran did not 
describe the frequency of migraine headaches at any VA 
examination or during his testimony before the Board.  The 
veteran clearly told examiners, and testified before the 
Board, that he had some type of headache daily, essentially 
continuously, with little relief from over-the-counter pain 
relievers.  

The veteran's pain, which he described as headaches, is 
evaluated as 10 percent disabling, the maximum schedular 
evaluation under DC 8045.  However, the veteran is not 
entitled to a separate compensable evaluation for migraine 
headaches in addition to the 10 percent evaluation under DC 
8045, because DC 8045 specifically states that purely 
subjective complaints such as headaches "will not be 
combined with any other rating for a disability due to brain 
trauma."  

The veteran's claim for an initial evaluation in excess of 10 
percent for closed head injury with muscle tension and 
migraine headaches could be granted, and a 30 percent 
evaluation assigned under DC 8100, instead of the 10 percent 
evaluation assigned under DC 8045, if the evidence 
established that the veteran had prostrating migraine attacks 
averaging once per month.  The evidence, however, is contrary 
to such a finding.  The veteran did not seek specific 
evaluation for migraine headaches prior to or after he 
submitted the 2004 claim for service connection for closed 
head injury.  The veteran specifically testified that no 
medications had been prescribed for his headaches, migraine 
or other headaches, and that he took over-the-counter 
medications only.  This evidence is inconsistent with a 
finding that the veteran had completely prostrating migraine 
headaches averaging once monthly.  In particular, the veteran 
testified that, when his headaches were severe, had a quiet 
place at his business that he would go to "and just kind of 
sit there" and deal with the public only on a limited basis 
as needed.  This testimony is not consistent with prostrating 
attacks characteristic of migraine headaches of such 
frequency as to warrant a 30 percent initial evaluation under 
DC 8100 rather than a 10 percent evaluation under DC 8045.

Moreover, the veteran's wife, who also testified, did not 
indicate that the veteran's headaches were prostrating or of 
such frequency to warrant an evaluation in excess of 10 
percent.  Additionally, as noted in the discussion of the 
VCAA above, the veteran is represented by an attorney.  The 
attorney's statements during the hearing make it clear that 
he is familiar with the new regulations for evaluating 
traumatic brain injury.  The attorney elicited the veteran's 
testimony regarding migraine headaches.  The record was left 
open for 60 days after the Travel Board hearing.  The veteran 
did not submit any evidence that his migraine headaches met 
or approximated the criteria for an evaluation in excess of 
10 percent.  

The Board recognizes the contention raised by the veteran and 
his representative that the veteran would be entitled to an 
evaluation in excess of 10 percent under the new criteria for 
evaluation of traumatic brain injury.  Those new criteria are 
effective as to claims (applications received by VA) on or 
after October 23, 2008.  The Board acknowledges the 
possibility that the new criteria may be more favorable to 
the veteran.  Nevertheless, the Board is not authorized to 
apply the criteria which became effective in October 2008 to 
the veteran's claim.  38 U.S.C.A. § 5110.  The discussion in 
the Federal Register regarding the effective date of the 
revised regulation makes it clear that commenters requested 
that VA make the changes effective as to claims submitted 
prior to October 23, 2008 for which no final adjudicative 
decision had yet been issued, but this was not adopted.  See 
73 Fed. Reg. 54,693 (Sept. 23, 2008).  

The Board further notes that the discussion in the Federal 
Register indicates that a veteran whose traumatic brain 
injury has been evaluated under DC 8045 will be permitted to 
request review under the new criteria, but the effective date 
of an increase in disability compensation based solely on the 
new criteria would be no earlier than the effective date of 
the new criteria, that is, October 23, 2008.  While the 
veteran may request re-evaluation effective October 23, 2008, 
the Board has no authority to apply the new regulation to the 
application submitted in 2004.    

Withdrawal of substantive appeal

4.  Claim for effective dates prior to April 2004 for grants 
of service connection 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The appellant, through his authorized representative, at his 
2008 Travel Board hearing, has withdrawn his appeal for 
effective dates prior to April 2004 for grants of service 
connection for thoracic muscle strain with compression 
fracture, T10, degenerative disc disease, cervical spine, 
scars of the face and of the left inner nare, PTSD, and 
closed head injury with muscle tension and migraine 
headaches.  This withdrawal of the claimant's appeal has been 
reduced to writing in the hearing transcript, a copy of which 
has been furnished to the veteran and to his counsel.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for an initial disability evaluation in excess of 
20 percent for orthopedic manifestations of degenerative disc 
disease of the cervical spine is denied.

The claim for a compensable initial evaluation for a scar, 
right cheek, is denied.

The claim for an initial evaluation in excess of 10 percent 
for closed head injury with muscle tension and migraine 
headaches is denied.

The claim for effective dates prior to April 2002 for grants 
of service connection is dismissed.

REMAND

The examiner who conducted 2006 VA examination concluded that 
the veteran had cervical degenerative disk disease, and had 
associated cervical radiculopathy and impingement of the 
upper brachial plexus bilaterally as a result of the 
hyperextension injury sustained in service.  The examiner, 
who also conducted an October 2006 neurologic examination, 
provided the same diagnoses in the report of the 2006 VA 
examination.  Note (1) following the General Rating Formula 
for Diseases and Injuries of the Spine provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  
Consideration as to whether the neurologic manifestations of 
cervical spine disability warrant an additional, separate, 
compensable evaluation under a diagnostic code other than 
Diagnostic Code 5243 is required.  

At his July 2008 hearing before the Board, the veteran 
clarified that the "neck" injury for which he was seeking 
service connection, which resulted in a compression fracture 
of T10, also causes pain the lower spine.  The veteran 
submitted private treatment records which reflect that the 
veteran was treated for lumbar spine complaints as well as 
thoracic spine complaints beginning as early as 1979.  The 
veteran's lumbar spine has not been examined.  Medical 
evidence as to whether there is a lumbar spine disorder is 
inextricably intertwined with the initial evaluation assigned 
for a service-connected thoracic disability, since, under the 
current regulations, the thoracolumbar spine is evaluated 
together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

Given the veteran's testimony, further development of the 
medical evidence is required to determine whether there is a 
current disorder of the lumbosacral spine, and, if so, 
whether the veteran is entitled to an increased evaluation 
for the service-connected thoracic spine disability based on 
consideration of limitation of motion of the thoracolumbar 
spine, consideration of pain of in the lumbar spine segment, 
or whether the veteran is entitled to a separate evaluation 
for any additional lumbar or thoracic disorder, to include 
neurologic manifestations.  In this regard, the Board notes 
that the examiner who conducted the October 2006 VA 
examination found thoracic kyphosis, and assigned diagnoses 
of degenerative changes and disc "irregularities."  The RO 
should consider whether the characterization of the service-
connected thoracic disability should be changed, and, if so, 
whether that change affects the initial disability evaluation 
assigned.  

The examiner who conducted VA examination of the veteran's 
scars in January 2006 stated that the veteran described a 
laceration on the right cheek.  This was the only scar on the 
veteran's face described by the examiner on objective 
examination.  At his Travel Board hearing, the veteran 
testified that he had a scar above his right eyebrow that 
resulted from his service-connected injuries.  The veteran is 
entitled to examination of this scar.  

At his Travel Board hearing, the veteran testified that his 
scar in the left inner nare impaired his ability to breath 
through that nostril.  The examiner who conducted the 2006 VA 
examination described the scar as inflamed, but did not state 
whether there was obstruction of the nostril.  In view of the 
veteran's testimony, further medical evidence as to all 
residuals of the scar, left inner nare, is required.  

VA psychiatric treatment records dated in 2007 and 2008 
reference the veteran's ongoing private clinical treatment.  
The veteran should be specifically asked to submit those 
private treatment records or authorize VA to obtain the 
release of those records.  

The veteran's testimony at his July 2008 hearing establishes 
that his symptoms of PTSD have increased in severity since 
the VA examination conducted in January 2006.  Since this 
appeal follows an initial grant of service connection, 
another VA examination, to determine the current severity of 
his PTSD, is required One those records are obtained.  The 
examiner who conducts VA examination following this Remand 
should provide an opinion as to whether the severity of the 
veteran's industrial and social functioning has varied during 
the pendency of the appeal, beginning in 2004.  The examiner 
should address the variation in the GAF scores of record in 
the examination report.  A GAF score of 47 was assigned in 
May 2005; a GAF score of 65 was assigned on VA examination in 
January 2006; in August 2007, a VA provider assigned a GAF 
score of 50.  Moreover, as noted in this decision, all 
cognitive, emotional, and behavioral residuals of the 
veteran's traumatic brain injury must be evaluated as 
manifestations of the veteran's PTSD.  The medical evidence 
should specifically comment on severity of such residuals.  

As noted in the Introduction to this decision, the veteran 
has submitted additional evidence relevant to the claims for 
service connection for hearing loss and tinnitus.  Review of 
this evidence by the agency of original jurisdiction is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should identify non-VA 
clinical records of psychiatric treatment, as 
well as non-VA clinical records for any 
disorder or disability addressed in this 
Remand.  The veteran should authorize release 
of such records, and the records should be 
requested and associated with the veteran's 
claims file(s).  If any requested records are 
not obtained, the veteran should be notified.  

2.  The veteran's VA clinical records from 
October 2006 to the present should be 
associated with the claims file.

3.  The veteran should be advised of the types 
of alternative evidence which might assist him 
to substantiate the claims, including, but not 
limited to, statements from friends, former 
employees or present employees, customers, or 
others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, and the like.

4.  The veteran should be afforded VA 
examination of the thoracolumbar spine.  The 
veteran's claims file(s) must be made 
available to, and reviewed by, the examiner, 
including evidence obtained on Remand.  The 
examiner should review the service medical 
records, post-service medical records, the 
veteran's testimony, and relevant evidence of 
record, including all records pertaining to 
the thoracic spine.  Necessary diagnostic 
testing should be conducted.  Then, the 
examiner should address the following 
questions: 
a) Assign a diagnosis for each current 
disorder of the thoracic spine and each 
disorder of the lumbar spine.  Discuss the 
severity of and manifestations of each 
disorder of the thoracic spine, to including 
discussion of the manifestations of 
kyphosis, including the extent to which 
kyphosis affects range of motion; and, 
describe the severity of and manifestations 
of each disorder of the lumbar/lumbosacral 
spine.
(b) For each diagnosed disorder, provided an 
opinion as to whether it at least as likely 
as not (a 50 percent, or greater, 
likelihood) that the disorder was incurred 
as a result or is etiologically related to 
the veteran's in-service ejection from an 
armored personnel carrier following 
explosion of and improvised explosive 
device.  
(c)  For each  current disorder of the 
thoracic or lumbar spine which is not 
related to the veteran's in-service 
injuries, please explain why there is not 
etiological relationship between the 
diagnosed disorder and the veteran's service 
or any incident thereof.



The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

5.  The veteran should be afforded VA 
examination of the scar on the right forehead.  
The examiner who conducts examination of the 
skin should state whether the scar is tender 
or painful, whether the scar restricts or 
inhibits motion, is subject to ulceration, or 
results in any other symptomatology.

6.  The veteran should be afforded VA 
examination of a scar, left inner nare, 
including otorhinolaryngology (ORL) 
examination as necessary to determine whether 
the inflammation of that scar results in 
obstruction of breathing.  The ORL examination 
should determine whether it is at least as 
likely as not that the injury which resulted 
in the scar, inner nare, caused any residual 
disability of the sinuses or in any other way 
affected the veteran's ability to breathe.  

7.  The veteran should be afforded VA 
psychiatric examination to determine the 
current severity of PTSD.  The examiner should 
state whether there are cognitive, emotional, 
and/or behavioral manifestations.  The 
examiner who conducts VA examination following 
this Remand should provide an opinion as to 
whether the severity of the veteran's 
industrial and social functioning has varied 
during the pendency of the appeal, beginning 
in 2004.  The examiner should address the 
variations in the recorded GAF scores (a GAF 
score of 47 in May 2005, followed by a GAF 
score of 65 on VA examination in January 2006, 
and an August 2007 GAF score of 50) and 
reconcile these GAF scores or describe when 
periods of increased severity of symptoms 
began or ended.  

9.  The veteran should be afforded VA 
neurologic examination to determine the 
current severity of neurologic manifestations 
of cervical spine disability.  The veteran's 
claims file(s) must be made available to, and 
reviewed by, the examiner, including evidence 
obtained on Remand.  The examiner should 
review the veteran's testimony and relevant 
evidence of record, including all records 
pertaining to neurologic manifestations of 
cervical spine disability, including the 
reports of VA examinations.  Necessary 
diagnostic testing should be conducted.  Then, 
the examiner should describe the current 
severity of each neurologic manifestation of 
cervical spine disability, including 
description of subjective complaints, 
objective findings, frequency of flare-ups, 
and functional impairment, including on flare-
ups.  

9.  Review the September 2008 report of VA 
examination, and any other evidence as to 
onset or etiology of hearing loss and/or 
tinnitus.  Opinion should be obtained as to 
the likelihood, that is, whether it is at 
least as likely as not, that the veteran has 
tinnitus as the result of a closed head injury 
in service, given the veteran's statements 
that his tinnitus began shortly after that 
injury.  

10.  After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, a supplemental statement 
of the case (SOC) should be issued addressing 
each claim on appeal for increased or 
separate, additional initial evaluations and 
for service connection.  If any benefit sought 
is not granted, and timely substantive appeal 
has been submitted, the claim issue should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


